       Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


 DISCOTHEQUE, INC., and THELMORE
 JAMES LESTER, as Executor of the
 Estate of James Thelmore Lestor, and
 Next of Kin,

      PLAINTIFFS,
                                                           CIVIL ACTION NO.:
                                                              1:19-cv-00074
 v.

 AUGUSTA-RICHMOND COUNTY,
 GEORGIA,

 and

 MAYOR HARDIE DAVIS, JR., WILLIAM
 FENNOY, DENNIS WILLIAMS, MARY
 DAVIS, SAMMIE SIAS, BOBBY
 WILLIAMS, BEN HASAN, SEAN
 FRANTOM, BRANDON GARRETT,
 MARION WILLIAMS, AND JOHN
 CLARKE, all in their individual capacities
 as Members of the Augusta-Richmond
 County Commission,

      DEFENDANTS.

                                        ANSWER
       COME NOW Defendants Augusta, Georgia (misidentified as Augusta-Richmond

County, Georgia), Mayor Hardie Davis, Jr., William Fennoy, Dennis Williams, Mary

Davis, Sammie Sias, Bobby Williams, Ben Hasan, Sean Frantom, Brandon Garrett,

Marion Williams, and John Clarke, and file this Answer to Plaintiffs’ Complaint for

Declaratory and Injunctive Relief, showing the Court the following:

                                    FIRST DEFENSE

       Plaintiffs fail to state a claim upon which relief can be granted.


                                              1
      Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 2 of 13



                                 SECOND DEFENSE

      Some or all of Plaintiffs’ claims are barred by the applicable statutes of limitations

and the equitable doctrines of laches, waiver, and estoppel.

                                  THIRD DEFENSE

      Some or all of Plaintiffs’ claims are barred by the doctrines of sovereign and

qualified immunities.

                                 FOURTH DEFENSE

      Defendants deny that the Alcohol Code, the Adult Licensing Code, and the Adult

Zoning Code are unconstitutional content-based restrictions. They are content-neutral

regulations which further important government interests unrelated to the suppression

of speech for which the restriction on speech is no greater than necessary in furtherance

of the government interests.

                                  FIFTH DEFENSE

      Defendants deny that the Alcohol Code, the Adult Licensing Code, and the Adult

Zoning Code are unconstitutionally overbroad or vague.

                                  SIXTH DEFENSE

      Defendants hereby reserve the right to assert additional defenses which may

become available.

                                SEVENTH DEFENSE

      Defendants hereby respond to the individually numbered paragraphs of Plaintiffs’

Complaint as follows:

   1. The allegations contained in paragraph 1 are introductory such that a response is

      not required. To the extent that a response is required, Defendants are without



                                            2
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 3 of 13



   sufficient information to admit or deny the allegations contained in paragraph 1 of

   Plaintiffs’ Complaint.

2. The allegations contained in paragraph 2 are introductory such that a response is

   not required. To the extent that a response is required, Defendants are without

   sufficient information to admit or deny the allegations contained in paragraph 2 of

   Plaintiffs’ Complaint.

3. The allegations contained in paragraph 3 are introductory such that a response is

   not required. To the extent that a response is required, Defendants are without

   sufficient information to admit or deny the allegations contained in paragraph 3 of

   Plaintiffs’ Complaint.

4. Defendants admit only that Augusta, Georgia, which has been misidentified as

   Augusta-Richmond County, is a political subdivision of the State of Georgia.

5. Defendants admit only that Defendant Mayor Hardie Davis, Jr. is Mayor of

   Augusta, Georgia; otherwise, Defendants are without sufficient information to

   admit or deny the allegations contained in paragraph 5 of Plaintiffs’ Complaint.

6. Defendants admit only that Defendant William Fennoy is the Commissioner for

   District 1; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 6 of Plaintiffs’ Complaint.

7. Defendants admit only that Defendant Dennis Williams is the Commissioner for

   District 2; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 7 of Plaintiffs’ Complaint.

8. Defendants admit only that Defendant Mary Davis is the Commissioner for District

   3; otherwise, Defendants are without sufficient information to admit or deny the

   allegations contained in paragraph 8 of Plaintiffs’ Complaint.

                                        3
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 4 of 13



9. Defendants admit only that Defendant Sammie Sias is the Commissioner for

   District 4; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 9 of Plaintiffs’ Complaint.

10. Defendants admit only that Defendant Bobby Williams is the Commissioner for

   District 5; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 10 of Plaintiffs’ Complaint.

11. Defendants admit only that Defendant Ben Hassan is the Commissioner for

   District 6; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 11 of Plaintiffs’ Complaint.

12. Defendants admit only that Defendant Sean Frantom is the Commissioner for

   District 7; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 12 of Plaintiffs’ Complaint.

13. Defendants admit only that Defendant Brandon Garrett is the Commissioner for

   District 8; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 13 of Plaintiffs’ Complaint.

14. Defendants admit only that Defendant Marion Williams is the Commissioner for

   District 9; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 14 of Plaintiffs’ Complaint.

15. Defendants admit only that Defendant John Clarke is the Commissioner for

   District 10; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 15 of Plaintiffs’ Complaint.

16. Defendants admit only that the individuals referred to above comprise the Augusta

   Commission.



                                        4
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 5 of 13



17. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 17 of Plaintiffs’ Complaint.

18. Defendants admit only that 42 U.S.C. § 1983 speaks for itself.         Otherwise,

   Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 18 of Plaintiffs’ Complaint.

19. The allegations contained in paragraph 19 are introductory such that a response is

   not required. To the extent that a response is required, Defendants are without

   sufficient information to admit or deny the allegations contained in paragraph 19

   of Plaintiffs’ Complaint.

20. The allegations contained in paragraph 20 are introductory such that a response is

   not required. To the extent that a response is required, Defendants are without

   sufficient information to admit or deny the allegations contained in paragraph 20

   of Plaintiffs’ Complaint.

21. The allegations contained in paragraph 21 are introductory such that a response is

   not required. To the extent that a response is required, Defendants are without

   sufficient information to admit or deny the allegations contained in paragraph 21

   of Plaintiffs’ Complaint.

22. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 22 of Plaintiffs’ Complaint.

23. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 23 of Plaintiffs’ Complaint.

24. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 24 of Plaintiffs’ Complaint.



                                        5
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 6 of 13



25. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 25 of Plaintiffs’ Complaint.

26. Defendants admit only that Discotheque, Inc. v. City Council of Augusta speaks

   for itself; otherwise, Defendants are without sufficient information to admit or

   deny the allegations contained in paragraph 26 of Plaintiffs’ Complaint.

27. Defendants admit only that the court’s decision in Discotheque, Inc. v. City Council

   of Augusta speaks for itself; otherwise Defendants are without sufficient

   information to admit or deny the allegations contained in paragraph 27 of

   Plaintiffs’ Complaint.

28. Defendants admit only that Augusta Code § 6-1-9(e) contains a grandfather

   provision whereby certain nonconforming uses are permitted.

29. Defendants admit the allegations contained in paragraph 29 of Plaintiffs’

   Complaint.

30. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 30 of Plaintiffs’ Complaint.

31. Defendants admit that paragraph 31 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-2(b) and (g).

32. Defendants admit that paragraph 32 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-2(n).

33. Defendants admit that paragraph 33 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-2(o).

34. Defendants admit the allegations contained in paragraph 34 of Plaintiffs’

   Complaint.



                                         6
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 7 of 13



35. Defendants admit that before any employee can work at an adult entertainment

   establishment, the employee must seek approval from the License and Inspection

   Department.

36. Defendants admit that paragraph 36 of Plaintiffs’ Complaint accurately reflects

   Augusta Code § 6-1-11(a) and (b).

37. Defendants admit that paragraph 37 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-13.

38. Defendants admit that paragraph 38 of Plaintiffs’ Complaint accurately reflects

   Augusta Code §§ 6-1-9 and 6-1-13(g).

39. Defendants admit that paragraph 39 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-9(e).

40. Defendants admit that paragraph 40 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-3.

41. Defendants admit that paragraph 41 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-15.

42. Defendants admit that paragraph 42 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-16(b).

43. Defendants admit that paragraph 43 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-17(a).

44. Defendants admit that paragraph 44 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-1-20.

45. Defendants admit that paragraph 45 of Plaintiffs’ Complaint accurately quotes

   Augusta’s Comprehensive Zoning Ordinance § 28-C-2 (b) and (g).



                                       7
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 8 of 13



46. Defendants admit that § 28-C-2(n) and (o) of the Comprehensive Zoning

   Ordinance define specified anatomical areas and specified sexual activities.

47. Defendants admit that paragraph 47 of Plaintiffs’ Complaint accurately reflects §

   28-C-3 of the Comprehensive Zoning Ordinance.

48. Defendants admit that the allegations contained in paragraph 48 of Plaintiffs’

   Complaint.

49. Defendants admit that paragraph 49 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 2-1-7.

50. Defendants admit that a business tax certificate should be obtained before any

   person or entity can operate a business featuring live adult entertainment.

51. Defendants deny the allegations contained in paragraph 51 of Plaintiffs’

   Complaint.

52. Defendants admit that paragraph 52 accurately reflects part of the regulatory fee

   schedule in Augusta Code § 2-1-3(c).

53. Defendants deny the allegations contained in paragraph 53 of Plaintiffs’

   Complaint.

54. Defendants admit that paragraph 54 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-6-42(a).

55. Defendants admit that paragraph 55 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-6-42(e).

56. Defendants admit the allegations contained in paragraph 56 of Plaintiffs’

   Complaint.

57. Defendants admit the allegations contained in paragraph 57 of Plaintiffs’

   Complaint.

                                          8
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 9 of 13



58. Defendants admit the allegations contained paragraph 58 of Plaintiffs’ Complaint.

59. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 59 of Plaintiffs’ Complaint.

60. Defendants admit the allegations contained in paragraph 60 of Plaintiffs’

   Complaint.

61. Defendants admit that paragraph 61 of Plaintiffs’ Complaint accurately quotes

   Augusta Code § 6-2-70(b)(1) and (b)(4).

62. Defendants deny the allegations contained in paragraph 62 of Plaintiffs’

   Complaint.

63. Defendants admit that under Augusta Code § 6-1-9(e) sexually oriented businesses

   deemed a nonconforming use were allowed to continue operating at their

   locations.

64. Defendants deny the allegations contained in paragraph 64 of Plaintiffs’

   Complaint.

65. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 65 of Plaintiffs’ Complaint.

66. Defendants admit that the Commission considered and rejected an amendment of

   Augusta Code § 6-1-15. Otherwise, Defendants are without sufficient information

   to admit or deny the allegations contained in paragraph 66 of Plaintiffs’ Complaint.

67. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 67 of Plaintiffs’ Complaint.

68. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 68 of Plaintiffs’ Complaint.



                                        9
  Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 10 of 13



69. Defendants incorporate their responses contained in paragraphs 1 through 68 as if

   restated herein.

70. Defendants deny the allegations contained in paragraph 70 of Plaintiffs’

   Complaint.

71. Defendants deny the allegations contained in paragraph 71 of Plaintiffs’ Complaint.

72. Defendants deny the allegations contained in paragraph 72 of Plaintiffs’

   Complaint.

73. Defendants deny the allegations contained in paragraph 73 of Plaintiffs’

   Complaint.

74. Defendants deny the allegations contained in paragraph 74 of Plaintiffs’

   Complaint.

75. Defendants incorporate their responses contained in paragraphs 1 through 74 as if

   restated herein.

76. Defendants admit that 28 U.S.C. §§ 2201 and 1367 speak for themselves.

   Otherwise, Defendants are without sufficient information to admit or deny the

   allegations contained in paragraph 76 of Plaintiffs’ Complaint.

77. Defendants deny the allegations contained in paragraph 77 of Plaintiffs’

   Complaint.

78. Defendants are without sufficient information to admit or deny the allegations

   contained in paragraph 78 of Plaintiffs’ Complaint.

79. Defendants deny the allegations contained in paragraph 79 of Plaintiffs’

   Complaint.

80.Defendants deny the allegations contained in paragraph 80 of Plaintiffs’

   Complaint.

                                        10
     Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 11 of 13



   81. Defendants deny the allegations contained in paragraph 81 of Plaintiffs’

      Complaint.

                                  EIGHTH DEFENSE

      Defendants deny each and every prayer for relief contained in Plaintiffs’

Complaint.

                                   NINTH DEFENSE

      To the extent that any allegation was not specifically denied or responded to above,

Defendants hereby deny all such allegations.



WHEREFORE, Defendants pray that this Court:

   a. Dismiss Plaintiffs’ Complaint with prejudice;

   b. Grant judgment to Defendants;

   c. Assess all costs against Plaintiffs; and

   d. Award such other and further relief as just and proper.



      Respectfully submitted this 17th day of July, 2019

                                                  /s/Tameka Haynes______
                                                  Randolph Frails
                                                  Georgia Bar No. 272729
                                                  Tameka Haynes
                                                  Georgia Bar No. 453026

                                                  Attorneys for Defendants
Frails & Wilson LLC
211 Pleasant Home Road, Suite A1
Augusta, Georgia 30907
Telephone: 706-855-6715
Facsimile: 706-855-7631
randyfrails@frailswilsonlaw.com
thaynes@frailswilsonlaw.com



                                             11
       Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 12 of 13



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


 DISCOTHEQUE, INC., and THELMORE
 JAMES LESTER, as Executor of the
 Estate of James Thelmore Lestor, and
 Next of Kin,

      PLAINTIFFS,
                                                       CIVIL ACTION NO.:
                                                          1:19-cv-00074
 v.

 AUGUSTA-RICHMOND COUNTY,
 GEORGIA,

 and

 MAYOR HARDIE DAVIS, JR., WILLIAM
 FENNOY, DENNIS WILLIAMS, MARY
 DAVIS, SAMMIE SIAS, BOBBY
 WILLIAMS, BEN HASAN, SEAN
 FRANTOM, BRANDON GARRETT,
 MARION WILLIAMS, AND JOHN
 CLARKE, all in their individual capacities
 as Members of the Augusta-Richmond
 County Commission,

      DEFENDANTS.

                            CERTIFICATE OF SERVICE

       This is to certify that the within and foregoing Answer was served upon the
following parties in accordance with ECF rules by electronically filing a copy with the
Clerk of Court using the CM/ECF system or by depositing a copy in the United States Mail
with adequate postage thereon to:
                                  Cary S. Wiggins
                            Wiggins Law Group, Suite 401
                             260 Peachtree Street, NW
                                 Atlanta, GA 30303

                                   William Sussman
                                  347 Greene Street
                                  Augusta, GA 30901

                                          12
     Case 1:19-cv-00074-JRH-BKE Document 7 Filed 07/17/19 Page 13 of 13



      This 17th day of July, 2019.
                                          /s/Tameka Haynes______
                                          Randolph Frails
                                          Georgia Bar No. 272729
                                          Tameka Haynes
                                          Georgia Bar No. 453026

                                          Attorneys for Defendants
Frails & Wilson LLC
211 Pleasant Home Road, Suite A1
Augusta, Georgia 30907
Telephone: 706-855-6715
Facsimile: 706-855-7631
randyfrails@frailswilsonlaw.com
thaynes@frailswilsonlaw.com




                                     13
